Exhibit OPTION AGREEMENT THE BOARD OF DIRECTORS of LaPolla Industries, Inc. authorized and approved the Equity Incentive Plan ("Plan"). The Plan provides for the grant of Options to eligible employees, directors and consultants of LaPolla Industries, Inc. (“Company”). Unless otherwise provided herein all defined terms shall have the respective meanings ascribed to them under the Plan. 1.Grant of Option.Pursuant to authority granted to it under the Plan, the Administrator of the Plan hereby grants to Paul Smiertka, as an employee of the Company (“Optionee”) and as of March 3, 2008 ("Grant Date"), 200,000 options.Subject to the provisions of Section 4 below, each Option permits you to purchase one share of LaPolla Industries, Inc.’s common stock, $.01 par value per share ("Shares"). 2.Character of Options.Pursuant to the Plan, Options granted herein may be Incentive Stock Options or Non-Qualified Stock Options, or both. To the extent permitted under the Plan and by law, such Options shall first be considered Incentive Stock Options. 3.Exercise Price. The Exercise Price for each Non-Qualified Stock Option granted herein is $.68 per Share, and exercise price for each Incentive Stock Option granted herein shall be $.68 per Share. 4.Exercisability.The exercisability of the Options granted hereby is subject to the following performance criteria and restrictions: 4.1Vesting Schedule. The Options will vest and become exercisable subject to the Company achieving profitability as indicated below for the quarters ended: 4.1.1 June 30, 2008 33,333 options; 4.1.2 September 30, 2008 33,333 options; 4.1.3 December 31, 2008 33,334 options; 4.1.4 March 31, 2009 25,000 options; 4.1.5 June 30, 2009 25,000 options; 4.1.6 September 30, 2009 25,000 options; and 4.1.7 December 31, 2009 25,000 options. 4.2Vesting Procedure.The determination of whether or not a quarter was profitable is made by the Compensation Committee based on the quarterly and annual reports filed with the SEC, as and when approved by the Audit Committee, and ratification and approval of such determination by the Board of Directors.
